Appeal from a judgment of the Supreme Court, Bronx County, rendered November 28, 1972, convicting appellant, upon her plea of guilty, of attempted criminal possession of a dangerous drug (fourth degree) dismissed due to the death of appellant on April 2, 1974, and the ease remanded to the Supreme Court, Bronx County, for the purpose of vacating the judgment of conviction and dismissal of the indictment. (People v. Mintz, 20 N Y 2d 753; People V. Adams, 41A D 2d 734; People v. Gentile, 40 A D 2d 600.) Concur •—McGivern, P. J., Markewich, Nunez, Lupiano and Capozzoli, JJ.